415 F.2d 1374
Walter HUMPHREY, Donald V. Malone, Robert Kalwat, and Marion A. Sacksteder, Plaintiffs-Appellants,v.DEALERS TRANSPORT COMPANY, and E & L Transport Company, Defendants-Appellees.
No. 18502.
United States Court of Appeals Sixth Circuit.
January 10, 1969.

Mozart G. Ratner, Washington, D. C., H. Solomon Horen, Josephine P. Hughett, Louisville, Ky., William S. Zeman, Hartford, Conn., on brief, for appellants.
Edgar A. Zingman, Louisville, Ky., A. Wallace Grafton, Jr., Louisville, Ky., on brief; Wyatt, Grafton & Sloss, Louisville, Ky., of counsel, for appellee E & L Transport Co.
George H. Logan, Louisville, Ky., Franklin P. Hays, Skaggs & Hays, Louisville, Ky., Newell N. Fowler, Memphis, Tenn., on brief, for appellee Dealers Transport Co.
Before O'SULLIVAN and CELEBREZZE, Circuit Judges, and McALLISTER, Senior Circuit Judge.

ORDER

1
The above cause coming on to be heard upon the briefs and record, and the arguments of the parties in open court, and the Court being duly advised,


2
Now, therefore, it is hereby ordered, adjudged and decreed that the judgment be and is hereby affirmed for the reasons set forth in the Findings of Fact and Conclusions of Law of Judge Henry L. Brooks, D.C., 304 F. Supp. 104.